Title: To George Washington from Armand, 4 February 1784
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Sir
anapolis [Md.] february 4th 1784

being intrusted by Grl duportail, the officers of his corps & thoses of the legion with the management of their final settlement of accounts, I came to this place near three weeks ago; my intention was to lay our affairs before Congress, & while they had them under their consideration, to go and pay my respects to your Excellency.
I was to that point, when Colonel humphrey told us that you were Going to frederickbourg & to return only, in 10–or–12 days, during that time Congress have determined agreeable to our request, & the distressed Condition of the officers concerned in their resolve, oblige me to make all haste in my power

towards Philadelphia, less the thaw should prevent my being there for some weeks, which delay would be Extremely hurtfull to thoses Gentlemen who at this instant are destitute of resources.
although thoses Circumstances deprive me at present of the honor to pay a visit to your Excellency, I am happy in the idea that as soon I have finally settled with the Superintendant of finance, I shall take a Journey to Virginia, the whole purpose of which will be to see once more the man which I shall love, respect & admire all my days.
General mifflin who intended to pay you a visit with me has posponed the Journey & will go with the chevalier de la Luzern —I inclose here a lettre that was Confided to my Care. I have the honor to be with the highest respect your Excellency’s Sir—the most obdt hble st

C. Armand

